﻿186.	 My first words will be words of congratulations, on behalf of my delegation, to the President of the General Assembly on his election. By this election the current session has paid a tribute not only to his experience in international affairs but also to his country, Panama, and its commitment to the principles of the Charter of the United Nations. His profound knowledge of the United Nations system, I am convinced, makes him capable of carrying out the delicate responsibility he has assumed. He has our wishes for complete success in carrying out his important mission.
187.	He is following in the footsteps of Mr. Hollai, whose tact; competence, authority and devotion have made a strong impact in this period of renewed tension in the world. My delegation much appreciated the way in which he guided the proceedings of the thirty-seventh session and we express here our sincere thanks to him.
188.	It is also a pleasure for me to pay a deserved tribute to the Secretary-General, who has spared no effort to serve the cause of peace and justice in this disturbed world. We are much indebted to him.
189.	Finally, my delegation warmly congratulates Saint Christopher and Nevis on its admission as the 158th Member of the Organization.
190.	The thirty-eighth session is opening at a difficult time, in which the international climate, already tense, has been shaken in recent weeks by the incident of the South Korean Boeing aircraft, in which innocent travelers were the victims of a clear violation of the elementary rules of civil aviation. 

191.	The international community is increasingly faced with numerous problems whose seriousness threatens the very survival of mankind.
192.	These problems, which are both political and socio-economic, are a result of the unbridled arms race, the resurgence of the cold war and the difficulty of establishing a true dialogue between North and South.
193.	In the economic field the world is experiencing a serious crisis characterized essentially by rampant inflation, a constantly increasing rate of unemployment, heavier indebtedness, a slowing down of production, an increase in protectionism and a shortage of financial means.
194.	The imbalance in international economic relations and the interest rate policy applied by certain countries to revive their economic activities explain the situation, which has serious repercussions for the developing countries.
195.	The sixth session of the United Nations Conference on Trade and Development, which had aroused great hopes, did not yield the desired results. The wealthy countries once again maintained their usual positions, thus preventing the adoption of specific measures.
196.	We consider essential the establishment of a new international economic order that is more just and equitable, leading to a restructuring of production, exchange and control by each country concerning the use of its own resources.
197.	The present economic crisis, which constantly widens the gap between the developing and the developed countries, is not only a source of instability but also a threat to peace and security in the world. Peace and development are linked, and that is why my delegation urges an early start to global negotiations directed towards specific measures dealing with the principal problems of international co-operation.
198.	In the political field, numerous upheavals characterize our era, and no continent has escaped the current worsening of the international political climate.
199.	In the Middle East the situation, which still gives rise to concern, requires an urgent political solution which would enable peace to be restored in the region.
200.	We earnestly hope for an end to the war between Iraq and Iran, two neighbouring and fraternal countries.
201.	With regard to the Palestinian problem, we think that the people of the region must live in peace, and that implies the creation of an independent and sovereign Palestinian State under the leadership of the PLO, its sole representative, and also recognition of the right of Israel to exist.
202.	With regard to Lebanon, my delegation welcomes the cease-fire which took effect in recent weeks in that country, and we earnestly hope that the foreign troops stationed there will withdraw in accordance with the wishes expressed by the sovereign Government of Lebanon.
203.	In Asia, the occupation of Afghanistan and of Democratic Kampuchea by foreign forces must cease, so that those peoples can freely choose their own destiny.
204.	With regard to the Korean question, a solution must be found without foreign interference and in keeping with the principles of reunification accepted by the parties concerned.
205.	In Central America, tension has increased to a disturbing degree, and only a political solution can remove the clearly explosive dangers and create a climate of detente and of peace in that region.
206.	In Africa, flash-points persist and are spreading.
207.	According to the United Nations plan, as contained in Security Council resolution 435 (1978), Namibia should have attained independence in 1978. However, it must be noted that, through its delaying tactics, South Africa has impeded the transfer of authority to the Namibian people in spite of the readiness of SWAPO to negotiate. Besides continuing its occupation and illegal administration of Namibia, South Africa continues to carry out criminal actions against the front-line countries and illegally to occupy part of the territory of Angola.
208.	The recent demands by South Africa, linking the Namibian problem to questions which come essentially under Angola's sovereignty, testify once again to Pretoria's stubborn refusal to consent to a procedure for rapid settlement of the Namibian question.
209.	Our brothers in South Africa are each day enduring the humiliations of the apartheid regime, which tramples the most elementary human rights. The international community must contribute decisively to the total elimination of this anachronistic system and thwart any actions that might permit South Africa to continue its policy of denying fundamental freedoms and justice to the blacks.
210.	The spectre of a nuclear holocaust continues to haunt mankind, and each day we expect our planet to be blown up. The nuclear Powers must commit themselves resolutely to the path of peace and work for true disarmament. The different negotiations under way between the nuclear super-Powers—in particular the negotiations concerning strategic weapons and intermediate-range nuclear weapons—deserve to be encouraged so that they may produce positive results.
211.	In this disturbed world, where the law of the jungle tends increasingly to prevail, the United Nations must fully discharge its own functions.
212.	My country, Chad, which is aware of its own weakness, sincerely believes in the United Nations as a moral and legal force safeguarding the maintenance of international peace and security.
213.	Unfortunately, we note with regret that the main organ of the United Nations entrusted with the maintenance of peace and security in the world—I am referring to the Security Council—is blocked in its operations. Indeed, the Security Council today has been reduced to a state where it is incapable of responding adequately to a situation which requires it to act. Chad has had the bitter experience of this paralysis of the Security Council, which, it must be said, is the victim of ideological divisions and conflicts of interest. This state of affairs is made worse by the lack of coherence within the group of non-aligned countries with regard to promoting the principles of its own movement in the Council. The inability of the Council to take a clear stand on the Libyan aggression against my country must lead us to think seriously about strengthening the capacity of the Organization to deal with the problems it faces, in line with the proposals made by the Secretary-General in his report on the work of the Organization in 1982.
214.	I should like now to speak to the General Assembly about the extremely serious situation prevailing in my country. I have no intention of going back over what my people have had to endure in their 20 years of martyrdom in Chad. My delegation spoke at great length about that at the thirty-seventh session and again this year in the Security Council. Today our intention is rather to inform the Assembly about the most recent developments in the tragic train of events caused by the open and unprovoked aggression of Libya against Chad. I am speaking to the Assembly about this with a heavy heart, 
but I do so without passion, without hatred and without rancour.
215.	In defiance of all principles of international law, in particular the Charter of the United Nations and that of the OAU, Libya, with the help of foreign military experts and advisers, is occupying one half of the territory of Chad, some 550,000 square kilometers. In an effort to extend its occupation of the territory of my country, Libya has deployed its most sophisticated military weapons and has used fragmentation bombs, napalm bombs and phosphorus bombs on the villages and cities of Faya-Largeau, Oum-Chalouba and Kalait, killing or wounding many innocent people.
216.	This situation would have been avoided if the international community had heeded the appeals of the Government of Chad, which repeatedly drew attention to intensive preparations by Libya to perpetuate its occupation in Chad, at Managua, at New Delhi, at Buenos Aires and at Addis Ababa, during the meetings of the Non-Aligned Movement, the Group of 77 and the OAU.
217.	Similarly, the Government of Chad last March informed the Security Council about the situation, and at the conclusion of its meetings, the Security Council issued a statement on 6 April 1983appealing to both parties to make use of the mechanism available within the OAU for the peaceful settlement of disputes, including the Good Offices Committee established by the continental organization. This statement also invited the two parties to abstain from any action which could aggravate the situation. In defiance of this appeal, Libya increased its military presence in both the occupied area and the border region, and launched its war of aggression against Chad.
218.	In keeping with that same statement, the Assembly of Heads of State and Government of the Organization of African Unity, at its nineteenth session, unanimously adopted a resolution inviting the two parties to co-operate, fully and sincerely, with the Ad hoc Committee in seeking a peaceful solution to the Chad-Libyan dispute.
219.	During the months of July and August, the Government of Chad regularly kept the President of the Security Council and the Acting President of the OAU Assembly informed of the deterioration in the military situation and asked the Council to do everything possible to get Libya to stop its barbaric aggression against Chad. Similarly, the President of the Republic of Chad asked the Acting President of the Assembly, in a letter dated 16 May 1983, to convene an emergency meeting of the
Committee on the Chad-Libyan dispute.
220.	Faced with the refusal of Libya to implement the recommendation contained in the statement of the Council and the resolution of the Assembly, and in view of its determination to continue its aggression against Chad, the Government again asked the Security Council, in August 1983, to study the situation.
221.	Moreover, convinced of the justice of its cause, and in keeping with Article 51 of the Charter of the United Nations and with Security Council resolution 387 (1976), the Government of Chad made an urgent appeal to the international community and to friendly countries to help it preserve its independence, its sovereignty, its territorial integrity and its dignity. Brotherly and friendly countries responded favourably to this appeal. I am referring in particular to Zaire and France. We take this opportunity to repeat to them our deepest thanks and our whole-hearted gratitude.
222.	At the very moment that I am speaking to the Assembly, the regular Libyan army, the Islamic Legion created by Qaddafi to destabilize our region, and the mercenaries of all nationalities recruited by Tripoli's strong man, as well as Soviet and other military experts, are stationed on the territory of the Republic of Chad, more specifically in Faya-Largeau, Fada, Ounianga Kebir, Ogui and in the region of Aouzou. Each day the occupation troops are being reinforced. Several companies of tanks and armored vehicles and several infantry battalions equipped with a sophisticated anti-aircraft system are at this moment on the soil of Chad.
223.	Libya is militarily occupying half of Chad. It is systematically destroying the palm groves which are the sole resources of that region, as well as the socio-economic infrastructures there. Libyan troops are robbing and pillaging the defenseless civilian populations, and carrying them off to unknown destinations. These practices are curiously reminiscent of the terrible era of nazism.
224.	The occupation of the north of Chad by Libya is an aggression which outrages the conscience of the world. It is of course blocking Chad's development.
225.	In spite of this permanent state of war imposed by Libya on our martyred people, for the past year they have been striving tirelessly to rebuild their country. Indeed, in spite of the many practical difficulties, the administrative machinery has been put back into operation; primary schools and secondary schools are open, and the students took their normal examinations at the end of the year throughout our country; health services are functioning; the food situation of the population has improved. In addition, the damaged economy of the country is now beginning to show signs of recovery, slight, but encouraging; the companies and corporations, whose operations were so long disrupted, are resuming their activities; the internal and external trade channels have been re-established; and, finally, urban and road construction, long interrupted, has been resumed.
226.	Our own efforts at reconstruction and rehabilitation have been supplemented, in a strong expression of solidarity, by valuable assistance from friendly countries and from international organizations which have been kind enough to respond positively to the appeal made by the Government. Thus, at the International Conference on Assistance to Chad, held on 29 and 30 November 1982 at Geneva, the countries and organizations present there made commitments to assist in the financing of projects provided for in our plan for restoring social and economic activities.
227.	To these countries and organizations which were kind enough to show their solidarity with the people of Chad, we again express our profound gratitude on behalf of the Government and people of Chad, and we urge them to continue their help. It is also a pleasure for us to express, on behalf of the Government and people of Chad, our deep gratitude to the Secretary-General and to the entire United Nations system for their laudable efforts for Chad.
228.	Fraternal friendship and co-operation with the countries of the world, in particular with neighbouring countries, have always occupied a special place in the foreign policy of the Government of Chad. The Basic Law of the Republic governing State institutions in Chad assigns to the Government, inter alia, the task of pursuing a foreign policy of friendship, co-operation and peaceful coexistence, based on respect for the principles enshrined in the Charter of the United Nations and that of the OAU, and for those of the Non-Aligned Movement. 

229.	This policy is what led Mr. Hissein Habre, President of the Republic and head of State, to make friendly visits to and hold discussions with several African countries, especially our neighbours. It was this dynamism for peace that permitted Chad and Nigeria to find a peaceful solution to the unfortunate incidents in the islands of Lake Chad. This same political will also made it possible to reactivate the joint committees established by Chad with the Central African Republic and with Cameroon.
230.	But this policy of friendship, brotherhood, cooperation and good-neighbourliness has run up against the hegemonism and expansionism of Libya. The regime of that country consistently threatens the right to independence and sovereignty of Chad and its very existence as a State.
231.	In spite of the negative and arrogant attitude of Libya, the Government of Chad has always sought a peaceful settlement of the conflict between Chad and that country. Thus in February 1983 direct contacts took place at N'Djamena and at Tripoli. Discussions were embarked upon in both Chad and Libya between the delegations of the two countries. During these talks, however, Libya, faithful to its practice of expansionism and domination^ attempted to impose its diktat on the Government and people of Chad.
232.	For Libya, the solution and success of the negotiations are subject to the following three conditions: the proclamation of an Islamic Arab republic in Chad, inspired by the Green Book; the formation of a strategic alliance between Chad and Libya in order to destabilize neighbouring countries; and recognition by Chad of the "historical borders" between the two countries. These unacceptable conditions are aimed at nothing more or less than legitimizing the occupation of a part of our country and, eventually, the outright annexation of Chad.
233.	Understandably, the Government of Chad rejected and continues to reject categorically these pre-conditions, which are in keeping with neither the will of the people of Chad, nor the realities of our country. What is certain is that we will not permit, now or ever, any partition of Chad, much less its annexation. We shall do everything in our power to preserve the territorial integrity, independence and sovereignty of Chad and the dignity of its people.
234.	With regard to reconciliation between the people of Chad, it is appropriate to recall that the day following 7 June 1982 the new Government increased the initiatives with regard to all the people without exception, for the purpose of ending the fratricidal war and reaching a compromise through dialogue. Indeed, direct and indirect contacts were established both within the country—I am referring to Guelendeng, Bongor, Bousso and Kelo— and outside—Maiduguri in Nigeria, and Kousserie and Maroua in Cameroon. Individual letters were addressed to the heads of the opposition in the pay of the Tripoli Government. In view of the refusal of those opposition leaders, the Chad authorities asked for the assistance of friendly countries. Thus, at the invitation of President Omar Bongo of Gabon, President Hissein Habr6 met the opposition leaders on 10 and 11 July in order to lay the foundation for national reconciliation. Again upon the initiative of the President of Gabon, the head of State of Chad had other discussions with them on 10 August 1982. Unfortunately, neither our efforts nor those of the friendly heads of State had concrete results, Libya having enrolled mercenaries of all nationalities to invade Chad.
235.	The failure of the Libreville and Franceville talks in Gabon did not in any way weaken the consistent will of the Chad authorities to achieve peace and harmony. Thus, at the time of his inauguration, Mr. Hissein Habr6 made an appeal for national reconciliation in these terms:
"I once again appeal to the patriotism of all the sons of Chad who are elsewhere to return to their country. The security of their persons and of their goods is guaranteed. They have their place in this country, which is their homeland."
236.	Palpable proof of the desire for peace of the authorities was the proclamation on 16 June 1983 of a general and total amnesty. Thanks to this clemency, prisoners were freed. Moreover, thousands of persons who were refugees abroad responded positively to the hand of brotherhood and peace held out to them and returned home. For the minority who are playing the Libyan game, this hand is still extended to them.
237.	In conclusion, I would like to leave with representatives these thoughts of the head of State of Chad:
"Chad is a nation and a State like most of the nations and States in the world. Chad is the product of history, like many other States. There is no State, no nation, in the world that was borne ay apartheid that has always existed as a nation and a State. States and nations are the product of history and Chad is no exception to this rule."
238.	Chad is today the victim of open aggression on the part of Libya, in flagrant violation of the Principles of the Charter of the United Nations and the Charters of the OAU and the Movement of Non-Aligned Countries. The martyred people of Chad are peaceful people, who aspire only to peace and greater well-being, like all the peoples of the world.
239.	Libya is responsible for loss of life among the peaceful population of Chad, for the poverty and for the systematic obstruction of the socio-economic rehabilitation of Chad. Libya is responsible for the massive destruction of the Chad patrimony.
240.	We are convinced that once peace has been regained and consolidated and national unity strengthened, the people of Chad will be able to devote themselves entirely and totally to the work of the reconstruction and restoration of their country, which has been destroyed by almost 20 years of war.
241.	Therefore, we call on the international community, in keeping with the Charter of the United Nations, to help Chad regain its dignity, territorial integrity, independence and sovereignty, making Qaddafi's Libya see reason, cease its acts of aggression and intervention in our internal affairs and withdraw forthwith from Chad its invasion and occupation forces.
242.	Chad wishes to live in peace within its internationally recognized borders. Chad wishes to live on good terms with all its neighbours. In spite of the barbaric and unacceptable actions of Libya, the Government of Chad is ever open to and ready for a dialogue on the peaceful settlement of this conflict.
243.	In this regard, we welcome the total support of the European Parliament for the efforts of the Government of Chad to restore peace in Chad, so that we can get on with the work of reconstructing our country.
244.	Once again, faced with the typical barbaric aggression of Libya and its illegal occupation, we urgently appeal to the United Nations as the guarantor of the maintenance of international peace and security fully to shoulder responsibilities in this serious situation existing between Chad and Libya, which could extend to the entire subregion.














 
 
 

